Exhibit 21.1 ENTITY Formed in Foreign States Auth. Assumed Name AM GA, LLC GA AM Realty GA, LLC GA AnTrev, LLC NC Arngar, Inc. NC Cadillac of South Charlotte Autobahn, Inc. CA Autobahn Motors Avalon Ford, Inc. DE CA Cornerstone Acceptance Corporation FL NC OH TN TX EchoPark Automotive, Inc. DE CO FL NC EchoPark EchoPark Driver Education, LLC CO EchoPark NC, LLC NC EchoPark Realty TX, LLC TX EchoPark SC, LLC SC EchoPark TX, LLC TX EchoPark EP Realty NC, LLC NC EP Realty SC, LLC SC FAA Beverly Hills, Inc. CA Beverly Hills BMW FAA Capitol N, Inc. CA FAA Concord H, Inc. CA Concord Honda FAA Concord T, Inc. CA Concord Scion Concord Toyota FAA Dublin N, Inc. CA FAA Dublin VWD, Inc. CA FAA Holding Corp. CA FAA Las Vegas H, Inc. NV Honda West FAA Poway H, Inc. CA Poway Honda FAA Poway T, Inc. CA FAA San Bruno, Inc. CA Melody Scion Melody Toyota FAA Santa Monica V, Inc. CA FAA Serramonte H, Inc. CA Honda of Serramonte FAA Serramonte L, Inc. CA Lexus of Marin Lexus of Serramonte FAA Serramonte, Inc. CA FAA Stevens Creek, Inc. CA ENTITY Formed in Foreign States Auth. Assumed Name FAA Torrance CPJ, Inc. CA FirstAmerica Automotive, Inc. DE CA Fort Mill Ford, Inc. SC Franciscan Motors, Inc. CA Acura of Serramonte Frontier Oldsmobile-Cadillac, Inc. NC Kramer Motors Incorporated CA Honda of Santa Monica L Dealership Group, Inc. TX CA Marcus David Corporation NC Town and Country Toyota-Scion Town and Country Toyota Town and Country Toyota Certified Used Cars Massey Cadillac, Inc. (TN-MI) TN Mountain States Motors Co., Inc. CO Ontario L, LLC CA Crown Lexus Philpott Motors, Ltd. TX Philpott Motors Hyundai Philpott Ford Santa Clara Imported Cars, Inc. CA Honda of Stevens Creek SRM Assurance, Ltd. Cayman Is. Stevens Creek Cadillac, Inc. CA St. Claire Cadillac Town and Country Ford, Incorporated NC TT Denver, LLC CO EchoPark TTRE CO 1, LLC CO Windward, Inc. HI CA Honda of Hayward SAI AL HC1, Inc. AL SAI AL HC2, Inc. AL Tom Williams Collision Center SAI AM Florida, LLC FL AutoMatch Fort Myers AutoMatch Jacksonville AutoMatch Ocala SAI Ann Arbor Imports, LLC MI SAI Atlanta B, LLC GA Global Imports (BMW) Global Imports MINI SAI Broken Arrow C, LLC OK SAI Calabasas A, LLC CA SAI Chamblee V, LLC GA Dyer and Dyer Volvo Cars SAI Charlotte M, LLC NC SAI Chattanooga N, LLC TN Nissan of Chattanooga East ENTITY Formed in Foreign States Auth. Assumed Name SAI Clearwater T, LLC FL Clearwater Toyota Clearwater Scion SAI Cleveland N, LLC TN Nissan of Cleveland SAI Columbus Motors, LLC OH Hatfield Hyundai Hatfield Subaru SAI Columbus T, LLC OH Toyota West Scion West Hatfield Automall SAI Columbus VWK, LLC OH Hatfield Kia Hatfield Volkswagen SAI Conroe H, LLC TX SAI Conroe N, LLC TX SAI Denver B, Inc. CO BMW of Denver Downtown Murray BMW of Denver Bodyworks Murray Motorworks SAI Denver C, Inc. CO SAI Denver M, Inc. CO Mercedes-Benz of Denver SAI Fairfax B, LLC VA BMW of Fairfax SAI FL HC1, Inc. FL SAI FL HC2, Inc. FL SAI FL HC3, Inc. FL SAI FL HC4, Inc. FL SAI FL HC7, Inc. FL SAI Fort Myers B, LLC FL BMW of Fort Myers MINI of Fort Myers SAI Fort Myers H, LLC FL Honda of Fort Myers SAI Fort Myers M, LLC FL Mercedes-Benz of Fort Myers SAI Fort Myers VW, LLC FL Volkswagen of Fort Myers SAI GA HC1, LLC GA SAI Irondale Imports, LLC AL Audi Birmingham BMW of Birmingham Jaguar Birmingham Land Rover Birmingham MINI of Birmingham Porsche Birmingham SAI Irondale L, LLC AL Lexus of Birmingham SAI Long Beach B, Inc. CA Long Beach BMW Long Beach MINI SAI McKinney M, LLC TX Mercedes-Benz of McKinney SAI MD HC1, Inc. MD ENTITY Formed in Foreign States Auth. Assumed Name SAI Monrovia B, Inc. CA BMW of Monrovia MINI of Monrovia SAI Montgomery B, LLC AL BMW of Montgomery SAI Montgomery BCH, LLC AL Classic Buick GMC Cadillac SAI Montgomery CH, LLC AL Capitol Chevrolet Capitol Hyundai SAI Nashville CSH, LLC TN Crest Cadillac SAI Nashville H, LLC TN Crest Honda SAI Nashville M, LLC TN Mercedes-Benz of Nashville smart center of Nashville SAI Nashville Motors, LLC TN Audi Nashville Porsche of Nashville SAI OK HC1, Inc. OK SAI Oklahoma City C, LLC OK SAI Oklahoma City H, LLC OK SAI Oklahoma City T, LLC OK SAI Orlando CS, LLC FL Massey Cadillac SAI Peachtree, LLC GA SAI Pensacola A, LLC FL Audi Pensacola SAI Philpott T, LLC TX Philpott Toyota Philpott Scion SAI Riverside C, LLC OK SAI Roaring Fork LR, Inc. CO Land Rover Roaring Fork SAI Rockville Imports, LLC MD Rockville Audi Porsche of Rockville Porsche Bethesda SAI Rockville L, LLC MD Lexus of Rockville SAI S. Atlanta JLR, LLC GA Jaguar South Atlanta Land Rover South Atlanta SAI Santa Clara K, Inc. CA SAI Stone Mountain T, LLC GA Stone Mountain Toyota Stone Mountain Scion SAI TN HC1, LLC TN SAI TN HC2, LLC TN SAI TN HC3, LLC TN SAI Tulsa N, LLC OK SAI Tulsa T, LLC OK SAI Tysons Corner H, LLC VA Honda of Tysons Corner ENTITY Formed in Foreign States Auth. Assumed Name SAI Tysons Corner I, LLC VA SAI VA HC1, Inc. VA SAI West Houston B, LLC TX BMW of West Houston Sonic – Buena Park H, Inc. CA Buena Park Honda Sonic – Cadillac D, LP TX Massey Cadillac Sonic – Calabasas A, Inc. CA Sonic – Calabasas V, Inc. CA Sonic – Camp Ford, LP TX Sonic – Capitol Cadillac, Inc. MI Sonic – Capitol Imports, Inc. SC Capitol Imports Capitol Hyundai Sonic – Carrollton V, LP TX Sonic – Carson F, Inc. CA Sonic – Carson LM, Inc. CA Sonic – Clear Lake N, LP TX Sonic – Clear Lake Volkswagen, LP TX Momentum Volkswagen of Clear Lake Sonic – Denver T, Inc. CO Mountain States Toyota Mountain States Toyota and Scion Sonic – Downey Cadillac, Inc. CA Massey Cadillac Sonic – Fort Mill Chrysler Jeep, Inc. SC Sonic – Fort Mill Dodge, Inc. SC Sonic – Fort Worth T, LP TX Toyota of Fort Worth Scion of Fort Worth Sonic – Frank Parra Autoplex, LP TX Sonic – Harbor City H, Inc. CA Carson Honda Sonic – Houston V, LP TX Sonic – Integrity Dodge LV, LLC NV Sonic – Jersey Village Volkswagen, LP TX Momentum Volkswagen of Jersey Village Sonic – Lake Norman Chrysler Jeep, LLC NC Sonic – Las Vegas C West, LLC NV Cadillac of Las Vegas Sonic – Lloyd Nissan, Inc. FL Sonic – Lloyd Pontiac – Cadillac, Inc. FL Sonic – Lone Tree Cadillac, Inc. CO Don Massey Collision Center Sonic – LS Chevrolet, LP TX Lone Star Chevrolet Sonic – LS, LLC DE TX Sonic – Lute Riley, LP TX Lute Riley Honda ENTITY Formed in Foreign States Auth. Assumed Name Sonic – Massey Cadillac, LP TX Sonic – Massey Chevrolet, Inc. CA Sonic – Mesquite Hyundai, LP TX Sonic – Newsome Chevrolet World, Inc. SC Capitol Chevrolet Sonic – Newsome of Florence, Inc. SC Sonic – North Charleston Dodge, Inc. SC Sonic – North Charleston, Inc. SC Sonic – Plymouth Cadillac, Inc. MI Sonic – Richardson F, LP TX North Central Ford Sonic – Sanford Cadillac, Inc. FL Sonic – Shottenkirk, Inc. FL Pensacola Honda Sonic – Stevens Creek B, Inc. CA Stevens Creek BMW Sonic – Volvo LV, LLC NV Volvo Cars of Las Vegas Sonic – West Covina T, Inc. CA Sonic – Williams Cadillac, Inc. AL Sonic 2185 Chapman Rd., Chattanooga, LLC TN Economy Honda Superstore Sonic Advantage PA, LP TX Porsche of West Houston Momentum Luxury Cars Audi West Houston Sonic Calabasas M, Inc. CA Mercedes-Benz of Calabasas Sonic Development, LLC NC AL CA
